The decision of the majority is based upon the theory that the contract in question is too indefinite to be valid, and that the petition seeking recovery, which alleges all the facts involved, is insufficient to withstand the general demurrer. The contract of employment consists of a letter from the employee and a letter in reply thereto from the employer. The employee's letter proposes in the third paragraph thereof that he shall be employed for a period of one year at a salary of $7500 and in addition thereto a share of the profits to be determined by the employer at the end of the year, the profits to be distributed equitably between the parties concerned, considering all factors contributing to the profits, and in this respect their association should be on the basis of mutual *Page 655 
confidence and good faith. The employer's acceptance of these terms is made by stating in his letter in reply that they would depend and rely upon each other, and it was then said: "Based on this principle, we confirm the third paragraph of your letter and we pledge you our good faith in being generous in our interpretation of the value of your services in relation to what is achieved." The employer's reply then goes on to say that, assuming that the employee's services would have a large part in the success of the enterprise, the employer would see that the employee had the proper incentive and adequate opportunity to expand them, and then stated: "You will be rewarded in honest proportion." The employer stated that he must be the judge of the value of the employee's services to the customers and to the business. If this were an executory contract, it would be difficult for me to understand how either of the parties to the contract could entertain a serious doubt as to the standard and basis for the determination of this additional compensation. This is not a case where one of the parties was given unlimited authority to arbitrarily make a determination of the amount due the other, but instead, in authorizing the employer to make that determination, it states a plain and clearly understandable basis upon which the determination must be made. The employee describes this basis as an equitable basis. The employer accepts this basis and pledges good faith in fixing the value of his services and describes his duty again by saying, "You will be rewarded in honest proportion." Men without business experience but with a fair conception of what is meant by fairness, by honesty, and by equity would encounter no difficulty in arriving at the amount of compensation to which the employee was entitled. The contract, in my opinion, thus meets the required quality of definiteness prescribed by the Code, § 20-101, and Jernigan v. Wimberly,1 Ga. 220, Georgia Cane c. Co. v. Corn c. Co., 141 Ga. 40
(80 S.E. 318), Pita v. Whitney, 190 Ga. App. 810
(10 S.E.2d 851), North Georgia Lumber Co. Lawson, 40 Ga. App. 680
(150 S.E. 865), and Wheeler v. Pan-American Petroleum Corp.,48 Ga. App. 378 (172 S.E. 826). It should be sustained under the policy of the law stated in Leffler Company v. Dickerson,1 Ga. App. 63 (57 S.E. 911), which is that the law leans against the destruction of contracts on the ground of uncertainty. The courts of other *Page 656 
jurisdictions have upheld the validity of contracts where the clause fixing the compensation was no more definite than that in the present case. See Noble v. Joseph Burnett Co., 208 Mass. 75
(94 N.E. 289); Silver v. Graves, 210 Mass. 26 (95 N.E. 948); Brennan v. Employers' Liability Assur. Corp., 213 Mass. 365
(100 N.E. 633); Allan v. Hargadine-McKittrick Dry Goods Co.,315 Mo. 254 (286 S.W. 16). In the last-named case it was said: "If this case had come here on a question as to the amount of recovery, there might be some merit to it, but, on the cold-blooded facts as presented at the trial, we feel that it would be a travesty upon the law to affirm this judgment." The judgment there under review was one against the contract.
For the reasons stated I am of the opinion that the petition in this case stated a cause of action for the relief sought and was not subject to the general demurrer.
I am authorized to state that Presiding Justice Atkinson and Justice Almand concur in this dissent.